DETAILED ACTION

Claim status

This action is in response to applicant filed on 01/10/2022. 
Claims 1, 8, 10, 12, 14, 15, 16, 18 has been amended.
Claims 1-22 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 01/10/2022, with respect to rejection of the claims under 35 USC 102 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 102  has been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a device for monitoring an activity, the device comprising: a transducer that generates electric power from the activity; an energy store that stores the electric power over consecutive time intervals as stored energy; and a transmitter that periodically transmits the stored energy as an activity pulse indicative of an activity classification.
The closest prior art of record is Khalifa et al. (Energy-Harvesting Wearables for Activity-Aware Services', IEEE Internet Computing, IEEE, 31 August 2015, Vol. 19, Iss. 5, Pages 8-16) where it teaches a device for monitoring an activity, the device comprising: a transducer that generates electric power from the activity; an energy store that stores the electric power over consecutive time intervals as stored energy; and a transmitter that transmits the stored energy as an activity pulse. However, the cited reference fail to individually disclose, or suggest when combined, that the transmission is periodic and that the activity pulse is an indication of an activity classification.
Another relevant art is Blackadar et al. (US 2013/0217979) where it teaches periodic transmission. However, the cited reference fail to individually disclose, or suggest when combined, the activity pulse is an indication of an activity classification.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the activity pulse is an indication of an activity classification in combination with the recited structural limitations of the claimed invention.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689